Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
The appellant was indicted for an assault with a deadly weapon, alleged to have been committed in the county of San Francisco. On the trial, it was shown that the assault was committed on board the steamer Mew World, either while lying at her berth in Sacramento, or on her passage to San Francisco. The prosecution was commenced under the eighty-ninth section of the criminal code, which provides that “ when an offence is com*398mitted within this State, on hoard of a vessel navigating a river, bay, or slough, or lying therein, in the prosecution of her voyage, the jurisdiction shall he in any county through which the vessel is navigated in the course of her voyage, or in the county where the voyage shall terminate.”
The extra territorial jurisdiction thus conferred upon the Courts of the various counties situated upon the navigable waters of the State, is special in its character, and in derogation of the common law rule upon this subject; and whenever it is invoked, the facts and circumstances should be set out fully in the indictment. In this respect, the Court may be considered as exercising a special and limited jurisdiction, and the facts which give jurisdiction must be clearly alleged and satisfactorily proved.
There is great reason for this rule, for if these allegations can he dispensed with, then the defendant might be indicted, tried, and convicted, in every county through which a vessel might pass in making her voyage, and one conviction or acquittal would be no bar to another prosecution, as it would be impossible to determine that they were for one and the same offence.
The judgment of the Court below is reversed,, on account of the insufficiency of the indictment, and the cause remanded.